    Case 14-32821-sgj11 Doc 1370 Filed 05/28/21                         Entered 05/28/21 09:57:09              Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed May 27, 2021
______________________________________________________________________




                                      UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION


         In re:                                                     CASE NO. 14-32821-11

         SEARS METHODIST RETIREMENT                                 CHAPTER 11
         SYSTEMS, INC., et al.1
                                                                    Jointly Administered
                   Debtors.


            ORDER GRANTING MOTION TO WITHDRAW AND SUBSTITUTE COUNSEL


                  Upon the motion filed by Parkins Lee & Rubio LLP to withdrawal as counsel to Texas

     Methodist Foundation (“TMF”); and the Court having jurisdiction to consider the motion and the

     relief requested therein pursuant to 28 U.S.C. § 1334; and venue of this case and motion in this



     1
                  The debtors in these Chapter 11 Cases, along with the last four (4) digits of their taxpayer identification
                  numbers, are: Sears Methodist Retirement System, Inc. (6330), Canyons Senior Living, L.P. (8545), Odessa
                  Methodist Housing, Inc. (9569), Sears Brazos Retirement Corporation (8053), Sears Caprock Retirement
                  Corporation (9581), Sears Methodist Centers, Inc. (4917), Sears Methodist Foundation (2545), Sears
                  Panhandle Retirement Corporation (3233), Sears Permian Retirement Corporation (7608), Sears Plains
                  Retirement Corporation (8233), Sears Tyler Methodist Retirement Corporation (0571) and Senior
                  Dimensions, Inc. (4016). The mailing address of each of the Debtors, solely for purposes of notices and
                  communications, is 2100 Ross Avenue, 21st Floor, c/o Paul Rundell, Dallas, Texas 75201.
Case 14-32821-sgj11 Doc 1370 Filed 05/28/21           Entered 05/28/21 09:57:09        Page 2 of 2




district being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and sufficient

cause appearing therefore, the Bankruptcy Court hereby ORDERS that:

       1.     Parkins Lee & Rubio LLP is withdrawn as counsel to TMF in the above-referenced

bankruptcy case.

       2.     Parkins Lee & Rubio LLP’s name and address will be removed from all service

lists maintained in connection with the above-referenced bankruptcy case.

       3.     Jason S. Brookner with the law firm Gray Reed is substituted in as counsel to TMF

in the above-referenced bankruptcy case.

       4.     This Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.

                                    ### END OF ORDER ###

Order Submitted by:

/s/ Charles M. Rubio
PARKINS LEE & RUBIO LLP
Charles M. Rubio P.C.
TX Bar No. 24083768
50 Main Street, Suite 1000
White Plains, NY 10606


Acknowledged by:

/s/ Jason S. Brookner
GRAY REED
Jason S. Brookner
TX Bar No. 24033684
1601 Elm Street, Suite 4600
Dallas, TX 75201




                                                2
